I bring with me the warm greetings of the people and Government of Nepal and their best wishes for the success of the seventieth anniversary of the world body.
I congratulate His Excellency Mr. Mogens Lykketoft of Denmark on his unanimous election to the presidency of the General Assembly at the seventieth session. With his proven experience and skill, we are confident that he will guide our deliberations to a fruitful conclusion. My delegation wishes to place on record its sincere gratitude to the President of the Assembly at the sixty-ninth session, His Excellency Mr. Sam Kutesa of Uganda, for successfully guiding the business of the preceding session, particularly in the run-up to the United Nations Summit for the adoption of the post-2015 development agenda, which adopted the 2030 Agenda for Sustainable Development (resolution 70/1) last week. Our tribute is also due to His Excellency Secretary-General Ban Ki-moon for his outstanding service to the Organization in these challenging times.
The theme of the session, “The United Nations at 70: the road ahead for peace, security and human rights”, appropriately reflects our innate and collective desire for peace, security and human rights. These are the issues that continue to constitute the focus of our national priorities, regional initiatives and international engagement.
I am pleased to share with the Assembly that, after about eight years of rigorous democratic exercise conducted in an inclusive, transparent and participatory manner, Nepal promulgated an inclusive democratic Constitution 10 days ago, on 20 September. The promulgation of the Constitution endorsed by over 90 per cent of the 601 members of the Constituent Assembly marks the logical conclusion of the peace process, as well as the end of the protracted political transition in the country. It has institutionalized the federal democratic republican system of governance in Nepal.
The Constitution exemplifies the victory of peace and non-violence, as inspired by the teachings of Lord Buddha. It reflects the best of democratic principles, norms and values, as befits a country of vast diversity that has known centuries of social harmony and tolerance. The Constitution opens up new avenues of empowerment, progress and well-being for all disadvantaged groups, including women, Tharus, Madhesis, indigenous people, Muslims and dalits, with a resolve to create an egalitarian society by ending all discrimination. It guarantees 33-per-cent representation by women in the national Parliament. I would like to take this opportunity to sincerely thank our neighbours, friends and well-wishers in the international community
for their continued support and good wishes during the course of our historic political transformation.
Nepal is fully committed to the purposes and principles of the Charter of the United Nations. We firmly believe that the United Nations at 70 remains a strong pillar of the international system, as well as the institution of hope and trust. Both the continuing determination of the peoples and the means for attaining the ends envisaged at the time of its inception continue to be an inspiration.
The purposes and principles of the United Nations constitute the solid foundation of international relations. However, a review of the past seven decades of the United Nations also reveals that much more remains to be done on many fronts, despite several far-reaching achievements to its credit. The United Nations continues to confront numerous challenges in the maintenance of international peace and security, as well as in the effective employment of international machinery for the promotion of the economic and social advancement of all peoples.
We therefore feel that there is a need for a stronger United Nations that is capable of delivering results based on wider respect for and observance of the principles of sovereignty, territorial integrity, political independence and non-interference, as well as of preserving the universal values of peace, justice, equality, freedom and human dignity.
The reforms of the United Nations are needed to strengthen and revitalize its work so that it may better respond to the increasingly complex and profound challenges. The reforms should promote good- neighbourly relations and should contribute to smarter maintenance of international peace and security. The reforms should encourage stricter adherence to the principles and purposes of the Charter. They should serve to promote the economic and social advancement of all peoples and to enhance the dignity of the peoples in a just international order. These are the kind of reforms we advocate, support and aspire to. The reforms should encourage those who can do so to contribute more to the cause of peace and progress. The reforms should instil hope and confidence in those who are marginalized and extend support to those who confront difficult circumstances.
Nepal has been consistently contributing to United Nations peacekeeping for about six decades now.
15-29876 5/26

A/70/PV.24 01/10/2015
More than 120,000 of our peacekeepers have served so far with outstanding professionalism in more than 40 different missions around the globe, and 70 have made the ultimate sacrifice in the line of duty. As one of the leading troop-contributing countries, Nepal remains steadfast in its commitment to maintaining international peace and security.
Loss of life and injury incurred in the line of duty must be minimized. A strong sense of safety and security enhances the confidence and efficiency of the peacekeepers. Moreover, leadership opportunities should be made available to the member countries commensurate with their contributions. This would make the best use of their experience and would enhance efficiency and inspire commitment. Given its long-standing contribution and experience, both in the field and at Headquarters, Nepal has the ability to make a contribution in senior-level leadership positions in the United Nations peace architecture and is willing to do so.
Nepal fully aligns itself with the United Nations and the international community in dealing with all threats to peace and security. Terrorism is the biggest threat to peace, security and development. It is shocking to see the emergence of various terrorist groups, some of which espouse violent extremism and religious fundamentalism, in different parts of the globe. We unequivocally condemn terrorism in all its forms and manifestations. As terrorism is a multifaceted problem, its solution demands greater unity, solidarity and the concerted collaboration of nations to address its root causes. This is best done under the auspices of the United Nations, and we are in favour of concluding a comprehensive convention on international terrorism at an early date.
Nepal stands for the general and complete disarmament of all weapons of mass destruction and against the illicit transfer of small arms and light weapons. It wishes to see the world without weapons and would like all resources spent on armaments to be urgently diverted to the cause of development in the interests of meeting the pressing needs of the people.
We consider both the normalization of relations between the United States and Cuba and the nuclear deal with Iran to be important indications of forward- looking approaches with positive implications for international peace and security.
We support the call for a just, lasting and comprehensive peace in the Middle East and an end to the conflicts in the region. We recognize the legitimate right of the Palestinian people to an independent State based on United Nations resolutions. We recognize the right of every nation in the region to live in peace within secure and recognized international boundaries.
Since their categorization in 1971, the least developed countries (LDCs) have grown in number from 25 to 48. However, only four countries have so far been able to graduate from this status. The rest continue to struggle for development and prosperity. Their struggle has been unfairly long and has also been at the cost of the dignity of their people. An enhanced level of partnership and collaboration is key to addressing the challenges they face. We welcome the Addis Ababa Action Agenda adopted in July. Its implementation will be critical for the success of the new Agenda. We look forward to a meaningful review of the implementation of the Istanbul Programme of Action in 2016.
Similarly, there is a strong need for effective implementation of the Vienna Programme of Action to make a difference in the lives of about 450 million people living in landlocked developing countries (LLDCs). The world needs to ensure unhindered access to the sea by the LLDCs, without restriction on the free movement of people and goods. We stress that the freedom of transit of LLDCs should not be constrained under any circumstances or on any pretext, and that nothing should disrupt the flow of goods and services. The freedom of transit of LLDCs must be fully and unconditionally adhered to by all transit countries.
As a country with many of the highest peaks in the world, as well as fragile mountain ecosystems, Nepal is aware of the hardships faced by the mountainous countries. An enhanced level of international collaboration is essential to conserve and promote the mountain ecosystems for the benefit of all.
Climate change has emerged as one of the greatest development challenges confronting us. For the least developed countries, like Nepal, it increases the cost of development and also causes disproportionate impacts on them. There is an urgent need to translate commitments into concrete actions based on the accepted principle of common but differentiated responsibilities, equity and respective capabilities. The achievement of a binding international instrument in Paris later this year is a must.
6/26 15-29876

01/10/2015 A/70/PV.24
Human rights, equality and human dignity constitute an integral part of the United Nations objectives. We believe in an integrated approach to democracy, development and human rights, and we firmly hold the view that democracy is indispensable for development, as well as for the enjoyment of political, cultural and social rights and the right to development. We underline that the principles of universality, objectivity and non-selectivity must be strictly adhered to. The new Constitution promulgated in our country guarantees the fundamental rights of our citizens. Its ambitious scope has broadened the rights of women, children, the elderly and differently abled persons and of marginalized communities.
The issue of refugees is intricately linked with peace, security and human rights and therefore must be addressed with the seriousness and priority it deserves. Migration has emerged as a megatrend. Migrant workers today represent a significant proportion of the mobile population. In view of the greater vulnerabilities of such people, due recognition and priority should be given to the protection of their rights and dignity.
We in Nepal were overwhelmed by the unprecedented scale of the expression of solidarity and cooperation from the international community in the aftermath of the devastating earthquakes that struck Nepal in April and May. I would like to take this opportunity to express our sincere appreciation and gratitude to our neighbours, India and China, fellow members of the South Asian Association for Regional Cooperation, and all those friends and well-wishers who so promptly extended their humanitarian support and expressed solidarity with us in difficult moments and made us feel that we were not alone. We consider the global outpouring of support and solidarity to be astonishing but significant evidence of the vast scope and potential of the spirit of the United Nations. Nepal looks to continued support and solidarity in the phase of rehabilitation and reconstruction.
The adoption of the 2030 Agenda for Sustainable Development on the historic occasion of the seventieth anniversary of the founding of the United Nations has generated optimism for a better future across the world. To be truly transformative, the Sustainable Development Goals must embrace everyone and must be implemented in their entirety with the required resources. To this end, guaranteed means of implementation, encompassing finance, technology transfer, capacity and partnership, are critical. Many of the development issues that many
countries face, particularly the most vulnerable ones, deserve more serious attention if we are to strengthen the cause of peace and security.
We want the United Nations and the international community to turn their immediate attention to the issues of growing inequality and dwindling resources and to the existential threat of global warming. Poverty remains a powerful threat to peace, security and human rights. It is a minefield, compounding the woes and sufferings of society. Let us not forget that it is the poor who are constantly exposed to violence, corruption, extortion and the malpractices of the powerful.
I would like to conclude with what Bishweshwar Prasad Koirala, the first elected Prime Minister of Nepal, told the General Assembly at the fifteenth session,
“As we look at the world, we find that the economic disparity between countries, as between the rich and the poor people within the nation, is the source of much friction and tension” (A/PV.878, para. 232).
Economic disparity continues to stare at us all, as it did then. Let us commit ourselves to creating a sustainable, equitable and inclusive development in larger freedom to address this problem.
I am confident that the spirit of the United Nations will continue to prevail for the benefit of humankind in the days to come.
